:~   , ,..   u·   _,_.)_

     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                              UNITED STATES DISTRICT COU T
                                                    SOUTHERN DISTRICT OF CALIFORNIA                                                 SEP 1 9 2019
                                                                                                                             CLERK, U.S. DISTRICT COURT
                               United States of America                                       JUDGMENT I                A.~MMIN-AIJ!9Ui\SEJFORNIA
                                              v.                                              (For Offenses Committe     y                                DEPUTY


                           Jesus Alberto Ramirez-Rodriguez                                    Case Number: 3:19-mj-23851

                                                                                              Federal Defenders
                                                                                              Defendant's Attorney


     REGISTRATION NO. 89174298
     THE DEFENDANT:
      IZ! · pleaded guilty to count(s) 1 of Complaint
      •           was found guilty to count( s)
                                                   ----------------------------
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                      Nature of Offense                                                                      Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                            1

      •           The defendant has been found not guilty on count(s)
                                                                                     ----------------,----
      •           Count(s)
                             -----------------
                                                                                        dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a te1m of:
                                      \   /

                                     .[j·· TIME SERVED                                  • ________ days
      IZl Assessment: $10 WAIVED IZI Fine: WAIVED
      IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's ectmomic circumstances.

                                                                                          Thursday, September 19, 2019
                                                                                          Date of Imposition of Sentence


 · Received - - - - - - - -
            DUSM                                                                            ONORABLE F. A. GOSSETT III
                                                                                           UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                                   3:19-mj-23851

                                                                 ·-~ ---~- -~~----· ---~---~---~------~----- ~--~----- --~------~--~-- - ' ~------~~ , ___ -- -~----~.___.\i
